NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 30 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

HMONG 2; et al.,                                No.    19-15226

                Plaintiffs-Appellants,          D.C. No.
                                                2:17-cv-00927-TLN-AC
 v.

UNITED STATES OF AMERICA;                       MEMORANDUM*
CENTRAL INTELLIGENCE AGENCY,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Eastern District of California
                    Troy L. Nunley, District Judge, Presiding

                            Submitted March 26, 2020**
                             San Francisco, California

Before: GOULD, CHRISTEN, and BRESS, Circuit Judges.

      In this putative class action under the Federal Tort Claims Act, 28 U.S.C.

§ 1346(b)(1), Plaintiffs allege that the United States failed to protect the Hmong

people from atrocities that the communist government in Laos perpetrated after the



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Vietnam War. Plaintiffs claim that in exchange for Hmong assistance during the

war, the United States, including through verbal assurances from Presidents

Eisenhower and Kennedy, promised to protect the Hmong from retribution by the

Laotian government, but then failed to do so. The district court dismissed the case

for lack of subject matter jurisdiction under the political question doctrine. We

affirm.

      1.     Plaintiffs in their opening brief “agree that the conduct of the United

States in not holding up its part of the treaty in protecting the Hmong soldiers and

their families constitutes political question issues within the meaning of Baker v.

Carr, 369 U.S. 186 (1962).” That concession is well-taken. To determine whether

a claim presents a political question, the Court considers the Baker v. Carr factors

and asks whether the claim inextricably involves:

             [1] a textually demonstrable constitutional commitment of
             the issue to a coordinate political department; or [2] a lack
             of judicially discoverable and manageable standards for
             resolving it; or [3] the impossibility of deciding without an
             initial policy determination of a kind clearly for
             nonjudicial discretion; or [4] the impossibility of a court’s
             undertaking independent resolution without expressing
             lack of the respect due coordinate branches of
             government; or [5] an unusual need for unquestioning
             adherence to a political decision already made; or [6] the
             potentiality of embarrassment from multifarious
             pronouncements by various departments on one question.

Baker, 369 U.S. at 217. The presence of any of these factors is enough to present a

political question, although the factors “often collaps[e]” into each other. Alperin v.

                                          2
Vatican Bank, 410 F.3d 532, 544 (9th Cir. 2005). If a case presents a political

question, federal courts lack subject matter jurisdiction to consider it. See Corrie v.

Caterpillar, Inc., 503 F.3d 974, 979–81 (9th Cir. 2007).

      The district court correctly determined that Plaintiffs’ claims present

nonjusticiable political questions. Plaintiffs’ lawsuit would require the court to pass

judgment on United States foreign policy in Southeast Asia for a period spanning

several decades. “It is well established that the conduct of foreign relations is

committed by the Constitution to the political departments of the Federal

Government; and that the propriety of the exercise of that power is not open to

judicial review.” Corrie, 503 F.3d at 983 (quotations and alterations omitted). In

addition, “[w]hether to grant military or other aid” to the Hmong “is a political

decision inherently entangled with the conduct of foreign relations.” Id.

      2.     The district court did not err in rejecting Plaintiffs’ request for an

exception to the political question doctrine for claims based on alleged war crimes.

As we explained in Alperin, the Court is “not a war crimes tribunal” and “[t]o act as

such would require us to intrude unduly on certain policy choices and value

judgments that are constitutionally committed to the political branches.” 410 F.3d

at 560 (quotations and alterations omitted). Plaintiffs acknowledge that Alperin

controls but ask us to re-examine that decision. However, as a three-judge panel, we

are “without authority to overrule a circuit precedent; that power is reserved to the


                                          3
circuit court sitting en banc.” Newdow v. Lefevre, 598 F.3d 638, 644 (9th Cir. 2010)

(quotations omitted).

       3.    Insofar as Plaintiffs’ claims are based on alleged breaches of treaties,

the claims remain nonjusticiable under the political question doctrine under these

circumstances. See Republic of Marshall Islands v. United States, 865 F.3d 1187,

1200–01 (9th Cir. 2017). Plaintiffs have not shown that the treaties at issue are self-

executing, id. at 1192–99, or, in some instances, that they are “treaties” under U.S.

law.

       AFFIRMED.




                                          4